Citation Nr: 1550739	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-22 538	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for posttraumatic degenerative joint disease of the left acromioclavicular joint with scars (hereinafter left shoulder disability).

2. Entitlement to an initial rating in excess of 10 percent for right elbow epicondylitis (hereinafter right elbow disability).

3. Entitlement to an initial compensable rating for tinea pedis.  

4. Entitlement to an initial compensable rating for right knee patellofemoral syndrome (hereinafter right knee disability).

5. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney

ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2008 to September 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah granting the Veteran service connection for: (1) left shoulder disability with an initial 10 percent disability rating; (2) right elbow disability with an initial 10 percent disability rating; (3) tinea pedis with an initial noncompensable disability rating.  The RO also denied service connection for right knee patellofemoral syndrome and bilateral hearing loss.  However, in a later April 2013 decision, the RO granted the Veteran service connection for his right knee disability and bilateral hearing loss and assigned an initial noncompensable rating.  This case was then transferred to the RO in Houston, Texas, which is the present Agency of Original Jurisdiction (AOJ).

The issues of left shoulder disability, right elbow disability, and tinea pedis will be addressed below in the Reasons and Bases for Findings and Conclusions, and will be addressed as follows: (1) VA's statutory duties to notify and assist the Veteran in adjudication of his claim; (2) applicable evidentiary rules; and (3) a legal analysis of pertinent statutes, regulations, and case law to the above listed disabilities.

The issues of right knee disability and bilateral hearing loss are addressed in the REMAND portion of the decision below and are hereby REMANDED to the AOJ.





FINDINGS OF FACT

1. The Veteran's left shoulder disability is exhibited by: (1) painful motion at 100 degrees flexion and at 100 degrees abduction; (2) some muscle weakness; (3) tenderness; and (4) functional loss as manifested by weakened movement, incoordination, and pain on movement.

2. The Veteran's right elbow disability is exhibited by tenderness and pain upon touch (palpation).

3. The Veteran's tinea pedis affects less than five percent of his body and requires topical but not systemic treatment six weeks or more a year, but is not constant.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 20 percent for left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5201, 5010 (2015).

2. The criteria for an initial rating in excess of 10 percent for right elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5207 (2015).

3. The criteria for an initial compensable rating for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.118, Diagnostic Code 7813 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Prior to initial adjudication, a June 2011 letter satisfied the duty to notify provisions with regard to the Veteran's service connection claims for his left shoulder disability, right elbow disability, and tinea pedis.  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

According to McLendon v. Nicholson, when required to adequately adjudicate a claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As such, although a review of the Veteran's claims file can be a tool to assist VA examiners, it is not required; an adequate examination can be based on accurate medical history offered by the Veteran and other objective observations and information.  Cf. id. at 303.  Moreover, where entitlement to compensation has already been established and entitlement to a higher disability rating is at issue, the present level of disability, not past medical history, is of primary concern, and a review of the claims file is not necessarily required to adjudicate the claim.  See id.; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

An initial VA medical examination was provided to the Veteran in August 2011, prior the RO's decision granting service connection and assigning initial ratings to his left shoulder, right elbow, and tinea pedis disabilities.  After receiving the Veteran's Notice of Disagreement (NOD) in October 2012, the RO scheduled him for a second medical examination in November 2013 for those three disabilities.  However, although the August 2011 examiner reviewed the Veteran's VA treatment records (no private records were submitted or requested by the Veteran), the November 2013 examiner reviewed only the Veteran's radiology records.  Nonetheless, both examinations were based on a thorough in-person evaluation that included: (1) the Veteran's statements regarding his disabilities; (2) a description of the Veteran's pertinent medical history; and (3) where appropriate, observations of the Veteran's performance of various tests such as range of motion and other observable physical manifestations of his disabilities.  As such, both the August 2011 and November 2013 examinations were adequate to assist the Veteran in adjudicating his claim.

Further, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing past case law that imposed a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is prejudicial normally falls upon appellant).  Finally, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.

II. Standards Governing Evidentiary Analysis

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco, 7 Vet. App. at 58.  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  However notwithstanding the heightened importance of the Veteran's present level of disability, the Board must consider the Veteran's entire history when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.

Accordingly, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

III. General Rules for Adjudicating Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2015).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non-service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). 

Additionally, the Board has a duty to consider all claims reasonably raised by the record and to assign the Diagnostic Code most favorable to the Veteran, and accordingly must consider all relevant Diagnostic Codes, not just the diagnostic code currently assigned to the Veteran.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225, 228 (1993).  

Part A, below discusses the criteria of various ratings for shoulder disabilities, and their application to the Veteran's left shoulder disability.  Part B discusses the criteria of various ratings for elbow disabilities, and their application to the Veteran's right elbow disability.  Part C discusses the elements of various ratings for dermatophytosis, which includes tinea pedis, and their application to the Veteran's tinea pedis.  Part D discusses extraschedular considerations for all the aforementioned disabilities.  Finally, Part E explains why a Total Disability Rating Based on Individual Unemployability (TDIU) under 38 C.F.R. § 4.16(a) is not applicable to this case.

A. Left Shoulder Disability

The Veteran is currently assigned a 10 percent rating for the degenerative joint disease and scars in his left shoulder under Diagnostic Codes 5010 and 5201.  The Veteran's left shoulder is considered his minor upper extremity as the evidence shows he is right-handed.  As such, only the "minor" rating schedule for Diagnostic Codes 5201 is applicable.  See 38 C.F.R. §§ 4.69; 4.71(a) (2015).  Additionally, although the Veteran's left shoulder disability is rated pursuant to the applicable diagnostic codes listed in 38 C.F.R. § 4.71(a)(2015), it must also be rated on account of other regulatory considerations such as pain and functional loss pursuant to §§ 4.40, 4.45, and 4.59.  

Under Diagnostic Code 5201, a minimum 20 percent rating is assigned when motion of the minor arm is limited to shoulder level or when motion of the minor arm is limited to midway between the side and shoulder level.  A 30 percent rating is assigned when motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71(a), Diagnostic Code 5201 (2015).  The normal range of motion of the shoulder is 180 degrees of flexion (forward elevation) and abduction, and 90 degrees of external shoulder and internal shoulder rotation.  38 C.F.R. § 4.71, Plate I (2015).  Flexion is defined as "the act of bending or condition of being bent."  Dorland's Illustrated Medical Dictionary, 717 (32nd ed. 2012).  Abduction is defined as the act of drawing away from the axial line of a limb; moving the limb away from the midline of the body.  See id. at 2.

As for pain and functional loss of the left shoulder, he Veteran is entitled to at least the minimum compensable evaluation if motion is accompanied by pain.  See 38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, the Veteran is already rated at 10 percent for his left shoulder disability, which is the minimum compensable rating.  This fact notwithstanding, pain is also relevant to a disability evaluation in excess of the minimum compensable rating if that pain results in demonstrated functional impairment.  Because pain itself does not constitute functional loss, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011); see 38 C.F.R. § § 4.40, 4.45 (2015).  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  See generally Mitchell, 25 Vet. App. 32.

Likewise, the Board must also consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).   

Here, the Veteran's November 2013 examination reveals that both his shoulder flexion and abduction end at 180 degrees, but that he experiences painful motion starting at 100 degrees.  This is an increase in the range of painful motion experienced at the time of the August 2011 examination, which noted the Veteran experienced pain at 140 degrees during flexion and abduction.  Although the November 2013 examiner did not note any change in flexion or abduction upon repetition, he did note functional loss of the left shoulder in the form of: (1) weakened movement; (2) incoordination, defined as impaired ability to execute skilled movements smoothly; and (3) pain on movement.  Additionally, he explained that range-of-motion loss due to "pain on use or during flare-ups" could not be measured because the Veteran did not have a flare-up.  He also reported that the left shoulder exhibited localized tenderness and pain upon touch, as well as reduced muscle strength-a decrease from his August 2011 examination where his left shoulder demonstrated normal strength.  Moreover, the November 2013 examiner notes that the Veteran has had surgery on his left shoulder twice, and that since his second surgery his shoulder hurts daily, particularly at night.  No ankylosis was noted by the November 2013 examiner.  Finally on the Veteran's VA Form 9, he indicates that he experiences limitation of activity or function at below or just below the shoulder level that is exacerbated with the addition of any weight, overhead reaching, or "repetition of the offending motion."

When adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as shoulder pain and fatigue.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  Moreover, given the functional loss noted by the examiner, the demonstrated painful motion at 100 degrees-just above the shoulder level-and giving the Veteran the benefit of the doubt, the Board finds that a 20 percent rating based upon the Veteran's functional loss is appropriate here.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011), DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45 (2015).  In assigning this rating the Board notes that it has considered the next highest rating in Diagnostic Code 5201, but has determined the current manifestations of the Veteran's left shoulder disability do not more closely approximate a 30 percent rating because that rating requires limitation in motion of the minor arm starting at 25 degrees, which is 75 degrees greater than the 100 degrees at which the Veteran currently experiences pain on motion.

Consistent with the Board's duty to consider all claims reasonably raised by the record and to assign the Diagnostic Code most favorable to the Veteran, the Board must consider other Diagnostic Codes pertaining to arthritis and disabilities of the shoulder, as well as whether the Veteran's scars should be rated separately.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225, 228 (1993).  

First, beginning with arthritis, Diagnostic Code 5010 provides that traumatic arthritis shall be rated under Diagnostic Code 5003, the code for degenerative arthritis.  38 C.F.R. § 4.71(a)(2015).  Under Diagnostic Code 5003, if substantiated by X-rays, degenerative arthritis is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Id.  If, however, the Veteran's arthritis is noncompensable under the appropriate Diagnostic Code for the joint affected, Diagnostic Code 5003 assigns a rating based on X-ray evidence indicating the involvement of particular joint groups.  Id.  Although there is X-ray evidence of the Veteran's degenerative arthritis, because the maximum rating the Veteran can receive under Diagnostic Code 5003 is 20 percent, and the Board is granting the Veteran a rating of 20 percent based on functional loss and limitation of motion, 5201 is the most favorable and appropriate diagnostic code that can be applied.  Accordingly, Diagnostic Code 5003 will not be applied.

Second, the evidence during the period on appeal does not reflect severity levels or symptoms pertinent to other Diagnostic Codes for shoulder disabilities including: (1) ankylosis of the scapulohumeral articulation (Diagnostic Code 5200); (2) impairment of the humerus (Diagnostic Code 5202); or (3) impairment of the clavicle or scapula (Diagnostic Code 5203).  Therefore, those codes will also not be applied.

Finally, as for the Veteran's left shoulder scars, they do not meet the rating criteria for scars as set forth by 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  In this case, the Veteran's November 2013 examination notes surgical scars that: (1) lack painfulness or instability; and (2) are smaller than six square inches.  Moreover, the examiner noted no other physical conditions or complications associated with the scars.  Additionally, the Veteran's August 2011 examination details six surgical scars measuring 1 centimeter by .5 centimeters each (1 inch is equal to 2.54 centimeters), none of which were painful or resulted in limited motion or function, and all of which lacked skin breakdown and soft tissue damage, inflammation, edema, or keloid formation.  As such, the pertinent Diagnostic Codes rating scars are not applicable for the following reasons: (1) the Veteran's scars are not on his head, face, or neck consistent with Diagnostic Code 7800; (2) the Veteran's scars are not associated with underlying tissue damage and none of his scars have an area of at least 6 square inches consistent with Diagnostic Code 7801; (3) none of his scars have an area of at least 144 square inches or greater consistent with Diagnostic Code 7802; (4) none of scars are painful or unstable, consistent with Diagnostic Code 7804; and (5) the Veteran suffers no disabling effects or limitation in function that are not considered by Diagnostic Codes 7800-04.

Accordingly, under the applicable VA schedular criteria, the Veteran is entitled to an initial rating in excess of 10 percent, and the appropriate disability rating is 20 percent under Diagnostic Code 5201.

B. Right Elbow Disability

The Veteran is currently assigned a 10 percent rating for right elbow epicondylitis under Diagnostic Code 5207.  The Veteran was assigned a 10 percent rating on account of functional loss consistent with 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet App. 202 (1995).  The Veteran's right elbow is considered his major upper extremity as the evidence shows he is right-handed.  As such, only the "major" rating schedule for Diagnostic Codes 5207 is applicable.  See 38 C.F.R. §§ 4.69; 4.71(a) (2015).

Under Diagnostic Code 5207, elbow disabilities are rated according to limitation of extension of the forearm.  Extension is defined as "the movement that straightens or increases the angle between the bones or parts of the body."  Dorland's Illustrated Medical Dictionary, 662 (32nd ed. 2012).  A minimum 10 percent rating is assigned when the extension of the major forearm is limited to 45 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5207 (2015).  A 10 percent rating is also assigned when the extension of the major forearm is limited to 60 degrees.  Id.  A 20 percent rating is assigned when the extension of the major forearm is limited to 75 degrees.  Id.  

Here, the November 2013 examination reflects the Veteran had: (1) normal right elbow flexion with no objective evidence of painful motion; (2) no limitation of right elbow extension with no objective evidence of painful motion upon extension; (3) no decrease in right elbow flexion or extension after repetition; and (3) no function loss or functional impairment of the elbow or forearm.  The examiner did note localized tenderness and pain in the right elbow and forearm upon touch (palpation).  The examiner also noted normal muscle strength, no ankylosis, no joint fractures, no impairment of supination or pronation, no history of joint replacement or other elbow surgery, no scars, and no arthritis.  The examiner explained that the Veteran reported to him that he had incurred right elbow epicondylitis during service while working on a Humvee, that it has been treated with occupational therapy, braces, and home exercises, and that it now hurt daily. The examiner remarked that pain, weakness, fatigability or incoordination of the elbow would not significantly limit the Veteran's right elbow functional ability during flare-ups or when the joint was in use repeatedly over a period of time.  However, he did explain that any additional loss in range of motion experienced during flare-ups could not be measured because the Veteran reported he did not have a flare-up at the time of the examination.

Additionally, as the Veteran points out in a statement accompanying his VA Form 9 requesting an appeal to the Board, his initial August 2011 examination noted painful motion in the right elbow during flexion from 0 to 30 degrees.  However, as stated above, the November 2013 examination revealed no objective evidence of painful motion upon flexion or extension of the right elbow.  In a May 2014 SSOC Response, the Veteran argues that the November 2013 examination contained "discrepancies and contradictions" that are "easily identifiable and all but invalidate the usefulness of the exam[ination]."  The contradictions and discrepancies the Veteran identifies in his May 2014 SSOC Response are that the Veteran reported to the examiner that his right elbow hurt daily and the examiner observed pain upon touch ("palpation"), but then found there was "no objective evidence of pain" upon flexion and extension.  The Veteran further requests a new "unbiased" examiner.

At the Veteran's August 2011 examination, the examiner observed normal flexion, supination, and pronation of the forearm, with painful motion noted from 0 to 30 degrees during flexion of the forearm.  Although the examiner noted there was tenderness, he also noted the Veteran had normal strength and musculature, no deformities, no swelling, normal stability, a lack of abnormal movement or guarding of movements, and that repetitive movement did not decrease the range of motion of the right elbow or otherwise affect its function.

First, as a preliminary matter, despite the Veteran's arguments to the contrary, the November 2013 examiner's observations that the Veteran exhibited no objective evidence of painful motion upon flexion and extension or his forearm are not inconsistent with the Veteran's medical history of daily pain, or the examiner's observations of pain or tenderness upon touch.  An observation of pain or tenderness upon touch is not dependent upon a finding a pain upon flexion or extension or vice versa.  Therefore, while the Board acknowledges that the Veteran feels that a new examination with an "unbiased" examiner is warranted here, the Board disagrees, as it finds nothing about the November 2013 examination to be inconsistent or biased.

As stated above, when adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as shoulder pain and fatigue.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, like the medical evidence of record, the Veteran's account of his symptoms is consistent with the assigned rating.  

Third, as discussed with regard to the Veteran's left shoulder disability, for diseases of the musculoskeletal system, the Board must consider functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45.  However, even considering these factors, the Board finds that the Veteran's functional loss from his right elbow disability does not equate to more than the disability picture contemplated by the 10 percent rating already assigned.  38 C.F.R. § 4.71(a)(2015).  In so finding, the Board notes that because the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Fourth, because the Board declines to increase the Veteran above a 10 percent rating under Diagnostic Code 5207 based on functional loss, it must still address whether a rating under a different applicable Diagnostic Code would result in a more favorable result.  Disability ratings for elbow and forearm disabilities are rated under Diagnostic Codes 5205 to 5213.  38 C.F.R. § 4.71(a) (2015).  First, Diagnostic Code 5206 contemplates limitation of flexion of the forearm.  Although the August 2011 examination reflected pain upon flexion of the forearm from 0 to 30 degrees, because the Veteran at that time had full range of motion of the elbow, and because his most recent examination reflects normal flexion of the right forearm with no objective evidence of painful motion upon flexion, 5206 is inapplicable.  Similarly, the Board finds that: (1) Diagnostic Code 5205, contemplating ankylosis of the elbow; (2) Diagnostic Code 5207, contemplating limitation of extension of the forearm; (3) Diagnostic Code 5208, contemplating flexion of the forearm limited to 100 degrees and extension limited to 45 degrees; (4) Diagnostic Code 5209, contemplating other impairment of the flail joint; (5) Diagnostic Code 5210, contemplating nonunion of the radius and ulna; (6) Diagnostic Code 5211, contemplating impairment of the ulna; (7) Diagnostic Code 5212, contemplating impairment of the radius; and (8) Diagnostic Code 5213, contemplating impairment of supination and pronation of the forearm, are not applicable in this instance, as the evidence does not show that the Veteran has any of these conditions.  Id.  Likewise, because there is no X-ray evidence of degenerative arthritis, further consideration of diagnostic codes pertaining to arthritis is not required.  38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5010 (2015).  

Accordingly, under the applicable VA schedular criteria, the Veteran is not entitled to an initial rating in excess of 10 percent.
C. Tinea Pedis

The Veteran is currently assigned a noncompensable rating for tinea pedis under Diagnostic Code 7813, which provides that dermatophytosis shall be rated as dermatitis under Diagnostic Code 7806, as scars under Diagnostic Codes 7801-7805, or disfigurement of the head, face, or neck under Diagnostic Code 7800 depending on the predominant disability.  38 C.F.R. § 4.118 (2015).  Because, as described by relevant evidence below, the Veteran's tinea pedis disability does not result in scarring or disfigurement, Diagnostic Codes 7800-7805 are not applicable.  

As for Diagnostic Code 7806, a noncompensable rating is assigned where: (1) less than 5 percent of the entire body, or less than 5 percent of exposed areas, are affected by the skin disease; and (2) no more than topical therapy was required during the past 12-month period.  Id.  A 10 percent rating is assigned when: (1) the condition affects at least 5 percent, but less than 20 percent, of the entire body, (2) at least 5 percent, but less than 20 percent of exposed areas; or (3) intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Id., Diagnostic Code 7806.  "Systemic" is defined as pertaining to or affecting the body as a whole, and includes oral medications.  See Dorland's Illustrated Medical Dictionary, 1865 (32nd ed. 2012).  

Neither the Veteran's August 2011 examination nor his November 2013 examination reflects scars or disfigurement of the head, face, or neck.  As described in the November 2013 examination, the medical history of the Veteran's tinea pedis describes his condition as athlete's foot developed by him during basic training that "comes and goes," but gets worse during the summer.  Further, the examiner noted that the medication the Veteran used to treat his tinea pedis was topical, and that over the past 12 months the Veteran had used the medication for 6 weeks or more, but did not use it constantly, and did not use any oral medications as treatment.  The examiner also notes the Veteran did not have any debilitating episodes over the 12 months prior to the examination, the total body area affected by tinea pedis was less than 5 percent, and the body area affected did not include any exposed areas of the skin such as his face, neck, or hands.  Additionally, the August 2011 examination noted mild scaling and erythema interdigitally covering less than 1 percent of the Veteran's total body surface, and none of his exposed body surface.

Based on the evidence of record, the Board finds that the Veteran is not entitled to a compensable disability rating for his tinea pedis condition.  Consistent with the noncompensable rating criteria for Diagnostic Code 7806, the Veteran's tinea pedis affects less than five percent of his entire body, and does not affect any exposed areas, and he has not used anything other than topical medication in the last 12 months.  Moreover, the Veteran's tinea pedis disability does not qualify for a 10 percent rating because the minimum percentage of affected body area required for that rating is greater than 5 percent, and he does not use any systemic therapy or oral medications to treat his tinea pedis.

As above, the Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as itching and burning, and is competent to report the effect of his condition on his daily activities.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptoms is consistent with the assigned ratings.  

Accordingly, under the applicable VA schedular criteria, the Veteran is not entitled to an initial compensable disability rating.

D. Extraschedular Considerations

Additionally, certain exceptional or unusual circumstances may warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, ordinarily only the rating schedule will apply unless there are exceptional or unusual factors which would render application of it impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the scheduler evaluations are inadequate, the Board proceeds to the second step.  Id.  At the second step, the Board must determine whether the claimant's disability picture exhibits factors described by or related to the "governing norm[s]" set forth by 38 C.F.R. § 3.321(b)(1), the regulation under which extraschedular ratings are assigned.  Id.  Namely, those governing norms are "marked interference with employment" or "frequent periods of hospitalization." See id.  If the Veteran's disability picture exhibits these governing norms, the Board proceeds to the third step.  Id.  At the third and final step, the Board refers the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first step of the three part inquiry laid out in Thun v. Peake, 22 Vet App 111 (2008), the evidence in this case does not show an exceptional disability picture such that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptoms of the Veteran's left shoulder disability and tinea pedis, and the established criteria found in the rating schedule for each disability demonstrates that the schedular ratings for each disability reasonably describe his left shoulder and tinea pedis disability levels and symptoms.  Further, as indicated by 38 C.F.R. § 4.1 "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  The evidence here does not show that the manifestations of the Veteran's left shoulder disability and tinea pedis have resulted in unusual disability or impairment that has rendered the criteria contemplated by the rating schedule impractical or inadequate.  Moreover, to the extent that the Veteran's left shoulder pain and functional loss are not contemplated by the schedular rating for his left shoulder disability, they are contemplated by 38 C.F.R. §§ 4.40 and 4.45, and as such, §§ 4.40 and 4.45 are provide adequate evaluations of the Veteran's level of severity and symptoms.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted for either the Veteran's left shoulder disability or his tinea pedis.

Similarly, as for the Veteran's right elbow disability, the only manifestations reflected in the Veteran's medical history that are not listed in the schedular ratings are his use of braces, as noted in his November 2013 examination, and his use of an elbow strap, as noted in his August 2011 examination.  However, these assistive devices are, like over-the-counter treatments and medications, tools with which the Veteran may ease or relieve his symptoms, but are not in and of themselves symptoms of his right elbow disability.  Therefore, as with the Veteran's left shoulder disability and tinea pedis, a comparison between the level of severity and symptoms of the Veteran's right elbow disability and the established criteria found in the rating schedule for elbow disabilities demonstrates that the schedular ratings for reasonably describe the Veteran's right elbow disability level and symptoms.  Moreover, to the extent that the Veteran's right shoulder pain and functional loss is not contemplated by the schedular ratings, they are contemplated by 38 C.F.R. §§ 4.40 and 4.45, and as such, §§ 4.40 and 4.45 are provide adequate evaluations of the Veteran's level of severity and symptoms.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is also not warranted in for the Veteran's right elbow disability.

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this case does not present an exceptional circumstance under which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

E. TDIU

A total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend and the evidence does not show that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

An initial 20 percent rating for left shoulder disability is granted subject to the laws and regulations governing the award of monetary benefits.

An initial rating in excess of 10 percent for right elbow disability is denied.

Entitlement to an initial compensable rating for tinea pedis is denied.


REMAND

The Veteran submitted a timely NOD in April 2014 challenging the initial rating assigned to his right knee disability and bilateral hearing loss in the April 2013 RO decision.  However, the RO has yet to promulgate a Statement of the Case (SOC) on either of these issues. 

These claims must be remanded to the RO for issuance of an SOC.  38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case accompanied by notification to him of his appellate rights, which addresses the issues of entitlement to initial compensable ratings for service-connected right knee disability and bilateral hearing loss.  The notice should inform the Veteran that if he wishes appellate review of the issues, he must submit a timely filed substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


